Pim C mil AM,
This case was in the court below on appeal by the defendant company from the account stated against it by the auditor general and state treasurer for tax on loans and bonded indebtedness for the year ending December 31,1895. It was there tried without a jury under the provisions of the act of 1874, and final judgment entered in favor of tlie commonwealth. The learned court’s findings of fact, conclusions of law and opinion on defendant’s exceptions — of which its judgment is predicated — are all fully set forth in the record. A careful perusal and eon*366sideration- of these, with special reference to the specifications of error, has led us all to the conclusion that neither of said specifications should be sustained. YVe find no substantial error in any of the learned trial judge’s findings of fact or legal conclusions. All the questions involved in this appeal have been so fully considered and so satisfactorily disposed of by him in the opinions referred to that little, if anything, can be profitably added to what has been so well said therein. The judgment is therefore affirmed on said opinions.
Judgment affirmed.